DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 28-54, in the reply filed on 02/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 55 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.

Claim Objections
Applicant is advised that should claim 34 be found allowable, claim 51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 34 recites pharmaceutical compositions comprising miRNA with a chemical modification of fluoro or methoxy and a carrier. Claim 51 recites pharmaceutical compositions 

Applicant is advised that should claim 35 be found allowable, claim 53 and 54 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 35, 53 and 54 recite the same chemical modifications being present in the miRNA, therefore the scopes of the claims are identical.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 45, 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 35, 53 and 54 recite chemical modifications on the 2’OH groups in all bases of microRNA. There is no 2’OH groups in bases of a nucleic acid, 2’OH group is present on the sugar of the nucleotide. Appropriate correction is required. 
For the purpose of examination it will be considered that the chemical modification is present in all 2’OH groups of every nucleotide of a miRNA, but appropriate correction is required. 

Claim 45 recites modified branched histidine-lysine compound with a histidine added in each branch. It is not clear what such compound would be because it is not defined how many histidines there was in each branch of the original unmodified compound.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30, 37, 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 30 depends on claim 29 and recites miRNA analogue based on sequence of miRNA recited in claim 29. Broadest reasonable interpretation of miRNA of claim 29 includes any miR-150 comprising the sequence of SEQ ID NO: 1. There is no specific definition of “analogue” in the instant disclosure, therefore any analogues comprising SEQ ID NO: 1 are already within the scope of claim 29, so that claim 30 does not further limit claim 29.
Claim 37 depends on claim 36 and recites miRNA analogue based on sequence of miRNA recited in claim 36. Broadest reasonable interpretation of miRNA of claim 36 includes any miR-143 comprising the sequence of SEQ ID NO: 2. There is no specific definition of “analogue” in the instant disclosure, therefore any analogues comprising SEQ ID NO: 2 are already within the scope of claim 36, so that claim 37 does not further limit claim 36.
Claim 39 depends on claim 38 and recites miRNA analogue based on sequence of miRNA recited in claim 38. Broadest reasonable interpretation of miRNA of claim 36 includes any miR-195 comprising the sequence of SEQ ID NO: 3. There is no specific definition of “analogue” in the instant disclosure, therefore any analogues comprising SEQ ID NO: 3 are already within the scope of claim 38, so that claim 39 does not further limit claim 38.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-31, 36-50, are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) pharmaceutical compositions comprising miRNAs, which can be without chemical modifications, and a carrier polypeptide. Such compositions comprise natural products, miRNAs without chemical modifications, and a carrier polypeptide. This judicial exception is not integrated into a practical application because the claims are drawn to compositions comprising natural product and carrier, such carrier is not affecting any characteristics of miRNA. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presence of carrier does not affect activity of natural miRNAs. Limitations in the claims further defining carrier do not affect the natural product, miRNA.
Limiting the claims to miRNA with chemical modifications will overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-35, 44-47, 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2009/0202493, August 2009) and in further view of Lu et al-2013 (US 2013/0123330, May 2013).
Lu et al teach miR-150 of SEQ ID NO: 2, which is single-stranded (see paragraph [0118], sequence listing), identical to instant SEQ ID NO: 1. The nucleic acid can be modified in the sugar residues with methoxy or fluoro (see paragraph [0077]). The nucleic acid can be delivered as a pharmaceutical composition with other pharmaceutically acceptable carriers (see paragraphs {0206-0207]).
Lu et al do not teach a pharmaceutical composition comprising miR-150 with a carrier being a branched histidine-lysine polypeptide such as H3K4b and which is positively charged.
Lu et al-2013 teach delivery of siRNA using branched positively charged histidine-lysine polypeptide such as H3K4b as a carrier, wherein positively charged polypeptide and negatively charged siRNA form a homogenous nanoparticle effective for in vivo nucleic acid delivery (see paragraphs [0019, 0112]).
in vivo nucleic acid delivery, therefore such carrier can be used for delivery of miR-150 as well. It would be a matter of ordinary optimization to define most effective nitrogen and phosphorus mass ratio of carrier and miRNA or molar concentration of miRNA.

Claims 28, 31-37, 44-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao et al (Cancer Gene Therapy, 2010, 17: 398-408) and in further view of Lu et al-2013, above and Liu et al (US 2008/0153771, June 2008).
Akao et al teach that miR-143 shows a tumor-suppressive effect when overexpressed in colorectal tumors and is a candidate for the treatment of such tumors (see Abstract). Akao et al shows the sequence of miR-143 (see second column on page 399), which comprises instant SEQ ID NO: 2.
Teachings of Lu et al-2013 are discussed above.
Liu et al teach further improving histidine-lysine polypeptide (HKP) carrier by conjugating it with targeting peptide RGD for tumor targeting of nucleic acid-peptide nanoparticle (see paragraph [0102-0103, 0108]). An example of RGD targeting peptide is in 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form a pharmaceutical composition comprising miR-143 and branched histidine-lysine polypeptide based on teachings of Akao et al, Lu et al-2013 and Liu et al. One of the ordinary skill in the art would be motivated to do so because Akao et al teach that administering of miR-143 can treat colorectal cancer, providing motivation to combine miR-143 with the carrier taught by Lu et al-2013 or Liu et al in order to more efficiently deliver miR-143 to the cancer cells. It would be a matter of ordinary optimization to define most effective nitrogen and phosphorus mass ratio of carrier and miRNA or molar concentration of miRNA.

Claims 28, 31-35, 38-39, 44-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al-2010 (Biochemical and Biophysical Research Communications, 2010, 400: 236-240) and in further view of Lu et al-2013, above, and Liu et al, above.
Liu et al-2010 teach that miR-195 shows a tumor-suppressive effect when overexpressed in colorectal tumors and is a candidate for the treatment of such tumors (see Abstract). Liu et al-2010 shows the sequence of miR-195 (see Figure 3A on page 239), which is the same as instant SEQ ID NO: 3.
Teachings of Lu et al-2013 and Liu et al are discussed above.
.

Claims 28, 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Asian Pac J Cancer Prev., 2014, 15: 6269-6273) and in further view of Akao et al, above, Liu et al-2010, above, and Lu et al-2013, above.
Wang et al teach that miR-150 can suppress colorectal cancer cells migration, making overexpression of the miRNA a potential treatment for colorectal cancer (see Abstract).
Teachings of Akao et al, Liu et al-2010 and Lu et al-2013 are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form a pharmaceutical composition comprising all three miRNAs or in different combinations and branched histidine-lysine polypeptide based on teachings of Wang et al, Akao et al, Liu et al-2010 and Lu et al-2013. One of the ordinary skill in the art would be motivated to do so because Wang et al, Akao et al, Liu et al-2010 show evidence that miR-150, miR-143 and miR-195 are colorectal tumor suppressors, providing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635